 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MANFRED SHOCKNER,                                  No. 2: 18-cv-1948 KJN P
12                        Plaintiff,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    DR. SOLTANIAN, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. The undersigned has separately issued an order screening the second

19   amended complaint. In this order, the undersigned found that plaintiff failed to state potentially

20   colorable claims against defendants Cantu, Weiss, Cherry, Risharp, Buckner and Lizarraga. For

21   the reasons stated in that order, the undersigned now recommends that these defendants be

22   dismissed.

23           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall appoint a

24   district judge to this action; and

25           IT IS HEREBY RECOMMENDED that defendants Cantu, Weiss, Cherry, Risharp,

26   Buckner and Lizarraga be dismissed.

27           These findings and recommendations are submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
                                                        1
 1   after being served with these findings and recommendations, plaintiff may file written objections
 2   with the court and serve a copy on all parties. Such a document should be captioned
 3   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that
 4   failure to file objections within the specified time may waive the right to appeal the District
 5   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 6   Dated: January 17, 2019
 7

 8

 9

10

11
     Shock1948.56
12   kc
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
